As filed with the Securities and Exchange Commission on December 14, 2011 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 60 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 64 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Marc L. Collins, Esq. Thompson Hine, LLP 312 Walnut Street 14th Floor Cincinnati, OH 45202 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [x] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 60 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 58 filed December 1, 2011 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant the certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this14th day of December 2011. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee and Chairman December 14, 2011 Jack E. Brinson * Trustee December 14, 2011 James H. Speed, Jr. * Trustee December 14, 2011 J. Buckley Strandberg * Trustee December 14, 2011 Michael G. Mosley * Trustee December 14, 2011 Theo H. Pitt, Jr. * President, FMX Funds December 14, 2011 D.J. Murphey * Treasurer, FMX Funds December 14, 2011 Julie M. Koethe * President & Treasurer, December 14, 2011 Robert G. Fontana Caritas All-Cap Growth Fund * President& Treasurer, December 14, 2011 Matthew R. Lee Presidio Multi-Strategy Fund * President, Roumell Opportunistic Value Fund December 14, 2011 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund December 14, 2011 Craig L. Lukin * President& Treasurer, December 14, 2011 Mark A. Grimaldi The Sector Rotation Fund * President & Treasurer, December 14, 2011 Cort F. Meinelschmidt Guardian Diversified Fund * President, Crescent Funds December 14, 2011 J. Philip Bell * Treasurer, Crescent Funds December 14, 2011 Michael W. Nix /s/ T. Lee Hale, Jr. Assistant Treasurer December 14, 2011 T. Lee Hale, Jr. * By: /s/ A. Vason Hamrick Dated: December 14, 2011 A.Vason Hamrick, Secretary Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
